DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This office action is in repose to applicants’ amendments to the claims and remarks filed July 27, 2021.  Claims 1 and 2 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PGPub US 20170233855).
Park et al. disclose a high entropy alloy comprising in atomic percent: 1-50% Ni, 1-50% Co, 1-50% Fe, 1-50% Mn, and 10 to 25% chromium, and additionally 10 atomic % or less of at least one of C, N, Al, Ti, V, Cu, Zr, Nb, and Mo (paragraphs 0010, 0014 and 0019).  While Park et al. do not appear to explicitly disclose the proportions exactly as claimed, one of ordinary skill in the art at the time of the invention would have found it obvious to select form the proportions disclosed by Park et al. including those proportions which fall within the presently claimed ranges.

Response to Arguments
	Applicants’ arguments filed July 27, 2021 have been considered but have not been found to be persuasive.
	Applicants’ argue that the claims as amended require iron to be present at 60-80%, however the claims require “three or more alloying elements selected from the following”.  In the present case Park et al. disclose nickel, cobalt, manganese and chromium in amounts overlapping applicants’ claimed values.  In order to satisfy the claimed selection, three of more elements listed as members of the group must be present in amount claimed. Given that it would have been obvious to select proportions form within those disclosed by Park et al. at least Ni, Co, Mn, and Cr may be selected to have proportions meeting the claimed requirements.  The claimed requirement is satisfied by the presence of four alloying elements being present within the claimed proportions.  The claimed steel alloy uses the transitional phrase “comprising” which is open and does not exclude additional un-recited elements from the claim. In the present case the steel as claimed must include three or more elements Fe, Ni, Mn, Co, and Cr in the amount as claimed, however the steel is not excluded form including members from outside the group of alloying elements.  For example prior art disclosing a steel including chromium in an amount of 2% is not excluded by the present claim as long as at least three of the elements of the claimed group are present in the claimed amounts.  A prior art document teaching a steel comprising 60% iron, 15% nickel, 15% manganese, 5% cobalt and 3% chromium is considered to fall within the scope of the claimed alloy.  Because chromium is present in an amount which is not 5 to 35% it does not ‘count’ as one of the three alloying elements, however because Fe, Ni, Mn, and Co are present in the claimed amounts, the hypothetical steel alloy would comprise three or more 
Claim 2 is interpreted in a similar manner, where elements are not excluded because they are present in amounts outside those claimed. The combination of elements and amounts are members of the group of which at least one is required.  A prior art steel containing these elements outside the claimed range is not necessarily excluded so long as at least one member of the group is present. In a hypothetical example a steel which satisfies the limitations of claim 1 and further comprises 1.0% carbon and 0.001% boron would fall within the scope of the present claims because carbon is present in an amount meeting the requirement that the alloy further comprise one or more selected from carbon from 0.01 to 5.0%, etc... 
Given that Park et al. is found to satisfy the presently claimed requirements, the rejections of record are maintained and this action is made final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Tanaka et al. (WO 2018/047787) who disclose a steel alloy having proportions overlapping those claimed by applicants.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Krupicka/Primary Examiner, Art Unit 1784